SECURITIES AND EXCHANGE COMMISSION FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALTERNATIVE ENERGY AND ENVIRONMENTAL SOLUTIONS, INC. (Exact Name of Registrant in its Charter) Nevada 27-2830681 (State or other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) 159 North State Street Newtown, PA 18940 Tel.: 215-968-1600 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) CSC Services of Nevada, Inc. 502 East John Street Carson City, NV 89706 (775) 883-3711 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite204 Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.0001 par value per share $ $ $ Common Stock, $0.0001 par value per share issuable upon exercise of the Warrants $ $ $ Total registration Fees $ $ (1)This Registration Statement covers the resale by the selling shareholders of the Registrant of up to 3,037,548 shares of our common stock, $0.0001 par value (the “Common Stock”), including: (i) up to 1,012,516 shares of our Common Stock previously issued to such selling shareholders in a private placement; and (ii) up to 2,025,032 shares of our Common Stock issuable upon exercise of the outstanding warrants, exercisable at a price of $2.50 per share (the “Warrants”), that were issued in connection with the private placement that closed on July 31, 2010. (2)The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price of the shares that were sold to our shareholders in a private placement memorandum. The price of $0.75 per share is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated ­­­, 2010 ALTERNATIVE ENERGY AND ENVIRONMENTAL SOLUTIONS, INC. The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We will not receive any proceeds from the sale of the shares of outstanding common stock covered by this prospectus.To the extent that the selling stockholders exercise in cash all of the Warrants at the exercise price of $2.50 per share, we would receive $5,062,580in the aggregate from such exercise.The proceeds from the cash exercise of such warrants, if any, will be used by us for working capital and other general corporate purposes. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $0.75 per share until our common stock is quoted on the OTC Bulletin Board (“OTCBB”) and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page7 to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: ­­­, 2010 TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary of Financial Information 3 Risk Factors 4 Use of Proceeds 8 Determination of Offering Price 8 Dilution 9 Selling Security Holders 9 Plan of Distribution 13 Description of Securities to be Registered 14 Interests of Named Experts and Counsel 15 Description of Business 15 Description of Property 17 Legal Proceedings 17 Market for Common Equity and Related Stockholder Matters 17 Index to Financial Statements F- Management Discussion and Analysis of Financial Condition and Results of Operations II-1 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure II-2 Directors, Executive Officers, Promoters And Control Persons II-2 Executive Compensation II-3 Security Ownership of Certain Beneficial Owners and Management II-4 Transactions with Related Persons, Promoters and Certain Control Persons II-5 Where You Can Find Additional Information II-5 Disclosure of Commission Position on Indemnification of Securities Act Liabilities II-5 Part II:Information Not Required in the Prospectus II-7 Signatures II-12 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely only on information contained in this prospectus.We have not authorized any other person to provide you with different information.This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted.The information in this prospectus is complete and accurate as of the date on the front cover, but the information may have changed since that date. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision. In this Prospectus, the terms “Alternative Energy and Environmental Solutions,” “Company,” “we,” “us” and “our” refer to Alternative Energy and Environmental Solutions, Inc. Overview We area development stage company incorporated on June 10, 2010 under the laws of the State of Nevada. To date, we have no operations or revenues. Our initial operations have included organization and incorporation, target market identification, marketing plans, and capital formation. A substantial portion of our activities to date have involved developing a business plan and establishing contacts and visibility in the marketplace. Our plan is to market an innovative new biotechnology that utilizes nutrient stimulants – organic microbes – to extract coal bed methane more efficiently in high-production as well as from low-producing, depleted and abandoned coalmines in the United States. Coal bed methane is a clean-burning natural gas used for heating in homes and is used to generate electricity. Activities during our development stage include developing the business plan and raising capital. We are based in Newtown, Pennsylvania. We plan to license this patent-pending biotechnology to owners and operators of coal mines in the Power River Basin, which spans parts of Montana and Wyoming. This area has the potential to yield nearly 22 trillion cubic feet (Tcf) of coal bed methane over the next 20 years. The overall market potential for coal bed methane from the Power River Basin is estimated to reach $10 billion in the next decade. Because coal bed methane is a clean-burning natural gas, companies developing greater reserves contribute in a major way to the U.S.’s drive for higher reliance on renewable and cleaner energy sources, and can possibly qualify for significant tax incentives to help fund operations Our independent auditors have issued a going concern opinion that raises substantial doubt about our ability to continue as a going concern. As reflected in the financial statements in this prospectus, we are a development stage company with limited operations.We had a net loss of $212,440 since inception (June 10, 2010) through July 31, 2010. We incurred professional fees totaling $201,250 and general and administrative expenses of $11,190 for the same period, inception through July 31, 2010. Cash on hand as of July 31, 2010 was $495,536. Scott Williams, President, Chief Executive Officer, Director and Majority Shareholder Our President, CEO and Director, Scott Williams, is currently, and will remain after the offering, our majority shareholder. Private Offerings On July 31, 2010, we closed on a private placement which raised gross proceeds of $759,376 through the sale of 1,012,516 units (the “Units”), each Unit consisting of 1 share of our common stock, $0.0001 par value (the “Common Stock”), and a warrant to purchase 2 shares of our Common Stock exercisable at a price of $2.50 per share (the “Warrants”), to certain accredited investors. The investors entered into a subscription agreement (the “Subscription Agreement”) (see Exhibit 10.1), for the sale of our Common Stock. Pursuant to the terms of the Subscription Agreement, we offered the Units for sale at a purchase price of $0.75 per Unit.Each investor also received a five (5) year Warrant (see Exhibit 10.2), to purchase two (2) shares of Common Stock for every one (1) share of Common Stock which the investor purchased in this offering at an exercise price of $2.50 per share. Where You Can Find Us Our principal executive office is located at 159 North State Street, Newtown, PA 18940, and our telephone number is (­­­215) 968-1600. 1 The Offering Common Stock offered by selling security holders 3,037,548 shares of our Common Stock, including: (i) up to 1,012,516 shares of our Common Stock previously issued to the selling shareholders; and (ii) to up to 2,025,032 shares of our Common Stock issuable upon exercise of the outstanding warrants, exercisable at a price of $2.50 per share that were issued in connection with the private placement that closed on July 31, 2010. These warrants are immediately callable by us if the our Common Stock trades for a period of 20 consecutive trading days at an average price of $3.00 per share or greater. The 1,012,516 shares issued to the selling shareholders in the private placement represents 16.84 % of our current outstanding common stock. Common stock outstanding before the offering 6,012,516 common shares as of October 25, 2010. Common stock outstanding after the offering (includesthe exercise of all of the shares underlying the Warrants) 8,037,548 shares. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. To the extent that the selling stockholders exercise in cash all of the Warrants at the exercise price of $2.50 per share, we would receive $5,062,580 in the aggregate from such exercise.The proceeds from the cash exercise of such warrants, if any, will be used by us for working capital and other general corporate purposes. Risk Factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 7. 2 SUMMARY OF FINANCIAL INFORMATION The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operations” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception, June 10, 2010 through July 31, 2010 are derived from our audited financial statements. For the Period from Inception (June 10, 2010) through July 31, 2010 STATEMENT OF OPERATIONS Revenues $ - Total Operating Expenses Professional Fees General and Administrative Expenses Net Loss ) As of July 31, 2010 BALANCE SHEET DATA Cash $ Total Assets Total Liabilities Total Stockholders’ Equity 3 RISK FACTORS The shares of our common stock being offered for resale by the selling security holders are highly speculative in nature, involve a high degree of risk and should be purchased only by persons who can afford to lose the entire amount invested in the common stock. Before purchasing any of the shares of common stock, you should carefully consider the following factors relating to our business and prospects. If any of the following risks actually occurs, our business, financial condition or operating results could be materially adversely affected. In such case, you may lose all or part of your investment.You should carefully consider the risks described below and the other information in this process before investing in our common stock. Risks Related to Our Business WE HAVE LIMITED OPERATING HISTORY AND FACE MANY OF THE RISKS AND DIFFICULTIES FREQUENTLY ENCOUNTERED BY DEVELOPMENT STAGE COMPANY; ACCUMULATED DEFICIT. There can be no assurance that our management will be successful in completing our business development with lenders, implementing the corporate infrastructure to support operations at the levels called for by our business plan or that we will generate sufficient revenues to meet its expenses or to achieve or maintain profitability. We are a development stage company, and to date, our development efforts have been focused primarily on the development of our business model. We have limited operating history for investors to evaluate the potential of our business development. In addition, we also face many of the risks and difficulties inherent in introducing new products and services. These risks include the ability to: ·Develop effective business plan; ·Meet customer standards; ·Implement advertising and marketing plan; ·Maintain current strategic relationships and develop new strategic relationships; ·Respond effectively to competitive pressures; ·Continue to develop and upgrade our service; and ·Attract, retain and motivate qualified personnel. Our future will depend on our ability to manage our biotechnology development and testing, which requires careful planning to avoid incurring unnecessary costs and expenses. WE NEED ADDITIONAL CAPITAL TO DEVELOP OUR BUSINESS. The development of our operations will require the commitment of substantial resources to implement our business plan. Currently, we have no established bank-financing arrangements. Therefore, it is likely we would need to seek additional financing through subsequent future private offering of our equity securities, or through strategic partnerships and other arrangements with corporate partners. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. The sale of additional equity securities will result in dilution to our stockholders. The occurrence of indebtedness would result in increased debt service obligations and could require us to agree to operating and financing covenants that would restrict our operations. If adequate additional financing is not available on acceptable terms, we may not be able to implement our business development plan or continue our business operations. The funds raised in the private placement may not be enough to complete enough full-scale field developments. Failure to conduct and complete adequate field developments will adversely affect our business. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF SCOTT WILLIAMS, OUR PRESIDENT, CEO AND DIRECTOR. WITHOUT HIS CONTINUED SERVICE, WE MAY BE FORCED TO INTERRUPT OR EVENTUALLY CEASE OUR OPERATIONS. 4 We are dependent on our key executive, President and Chief Executive Officer, Scott Williams, for the foreseeable future.The loss of the services from Scott Williams could have a material adverse effect on our operations and prospects. At this time, we do not have an employment agreement with Scott Williams, though wemay enter into such an agreement with its President on terms and conditions usual and customary for its industry.We do not currently have “key man” life insurance on Scott Williams. WE MAY INCUR SIGNIFICANT COSTS TO BE A PUBLIC COMPANY TO ENSURE COMPLIANCE WITH U.S. CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. THE LACK OF PUBLIC COMPANY EXPERIENCE OF OUR MANAGEMENT TEAM COULD ADVERSELY IMPACT OUR ABILITY TO COMPLY WITH THE REPORTING REQUIREMENTS OF U.S. SECURITIES LAWS. Ourmanagement team lacks public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Our senior management has never had responsibility for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Our senior management may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including the establishing and maintaining internal controls over financial reporting.Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934 which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. OUR COMPANY WILL BE IMPACTED BY FLUCTUATIONS IN THE PRICE OF NATURAL GAS. THE NATURAL GAS MARKET HAS BEEN VOLATILE AND SUCH VOLATILITY OR AN UNEXPECTED INCREASE IN NATURAL GAS PRICES COULD HAVE AN ADVERSE EFFECT ON OUR BUSINESS. Our company will be impacted by fluctuations in the price of natural gas. The natural gas market has been volatile and such volatility or an unexpected increase in natural gas prices could have an adverse effect on our business. A substantial increase in the price of natural gas may reduce the demand for natural gas and natural gas exploration and mining services, which would adversely impact our revenues and could cause our business to fail. OUR BUSINESS IS SUBJECT TO GOVERNMENT REGULATION OF MINING AND EXTRACTING INDUSTRIES. IF THE GOVERNMENT MAKES IT MORE DIFFICULT OR EXPENSIVE FOR OUR CUSTOMERS TO OBTAIN THE PROPER PERMITS TO CONDUCT SUCH ACTIVITIES, OUR REVENUES MAY BE ADVERSELY AFFECTED. 5 Our business is subject to government regulation of mining and extracting industries. If the government makes it more difficult for our customers to obtain the proper permits to conduct such activities, our revenues may be adversely impacted. Though the permitting environment is considered favorable to mining companies at this time, the government may erect barriers or make the process more onerous. IF WE CAN SUCCESSFULLY BEGIN OPERATIONS, WE WILL FACE INTENSE COMPETITION FROM OTHER COMPANIES THAT ARE MUCH LARGER, WITH MORE CAPITAL, AND HAVE GREATER RESOURCES AND MORE EXPERIENCE. If we can successfully begin operations, we will face intense competition from other companies that are much larger, with more capital, and have greater resources and more experience. If we do not manage our operations effectively and cannot establish our company as a viable competitor, our revenues will bill adversely affected or our business plan could fail. WE MAY EXPERIENCE DIFFICULTIES IN FINDING COMPANIES WILLING TO LICENSE OUR TECHNOLOGY. Our principal business strategy is to license our biotechnology to enough of the 100 or so coalmine operators in the Power River Basin area to make the business model profitable. We have no licensing agreements in place and may have difficulty securing the number of agreements necessary to sustain our business plan. Risk Related To Our Capital Stock WE MAY NEVER PAY DIVIDENDS TO OUR SHAREHOLDERS. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. OUR ARTICLESOF INCORPORATION PROVIDE FOR INDEMNIFICATION OF OFFICERS AND DIRECTORS AT OUR EXPENSE AND LIMIT THEIR LIABILITY WHICH MAY RESULT IN A MAJOR COST TO US AND HURT THE INTERESTS OF OUR SHAREHOLDERS BECAUSE CORPORATE RESOURCES MAY BE EXPENDED FOR THE BENEFIT OF OFFICERS AND/OR DIRECTORS. Our Certificate of Incorporation and By-Laws include provisions that eliminate the personal liability of ourdirectors for monetary damages to the fullest extent possible under the laws of the State of Nevada or other applicable law.These provisions eliminate the liability of our directors and our stockholders for monetary damages arising out of any violation of a director of his fiduciary duty of due care.Under Nevada law, however, such provisions do not eliminate the personal liability of a director for (i) breach of the director’s duty of loyalty, (ii) acts or omissions not in good faith or involving intentional misconduct or knowing violation of law, (iii) payment of dividends or repurchases of stock other than from lawfully available funds, or (iv) any transaction from which the director derived an improper benefit.These provisions do not affect a director’s liabilities under the federal securities laws or the recovery of damages by third parties. We have been advised that, in the opinion of the SEC, indemnification for liabilities arising under federal securities laws is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification for liabilities arising under federal securities laws, other than the payment by us of expenses incurred or paidby a director, officer or controlling person in the successful defense of any action, suit or proceeding, is asserted by a director, officer or controlling person in connection with the securities being registered, we will (unless in the opinion of our counsel, the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction, the question whether indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. The legal process relating to this matter if it were to occur is likely to be very costly and may result in us receiving negative publicity, eitherof which factors is likely to materially reduce the market and price for our shares, if such a market ever develops. 6 THE OFFERING PRICE OF OUR COMMON STOCK WAS DETERMINED BASED ON THE PRICE OF OUR PRIVATE OFFERING, AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO OUR ACTUAL VALUE, AND MAY MAKE OUR SHARES DIFFICULT TO SELL. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.75 per share for the shares of common stock was determined based on the price of our private offering. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. YOU WILL EXPERIENCE DILUTION OF YOUR OWNERSHIP INTEREST BECAUSE OF THE FUTURE ISSUANCE OF ADDITIONAL SHARES OF OUR COMMON STOCK AND OUR PREFERRED STOCK. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We are currently authorized to issue an aggregate of 110,000,000 shares of capital stock consisting of 100,000,000 shares of common stock, par value $0.0001 per share, and 10,000,000 shares of preferred stock, par value $0.0001 per share. We may also issue additional shares of our common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. The future issuance of any such additional shares of our common stock or other securities may create downward pressure on the trading price of our common stock. There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes or for other business purposes, at a price (or exercise prices) below the price at which shares of our common stock are quoted on the OTCBB. OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH MAY BE SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. 7 WE CAN GIVE NO ASSURANCE THAT A LIQUID PUBLIC MARKET FOR OUR SECURITIES WILL DEVELOP OR THAT OUR COMMON STOCK WILL EVER TRADE ON A RECOGNIZED OR SENIOR EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR COMMON STOCK. There is no established public trading market for our common stock. Our shares have not been listed or quoted on any exchange or quotation system. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. Inthe absence of a trading market, an investor may be unable to liquidate their investment. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The information contained in this report, including in the documents incorporated by reference into this report, includes some statements that are not purely historical and that are “forward-looking statements.” Such forward-looking statements include, butare not limited to, statements regarding our management’s expectations, hopes, beliefs, intentions or strategies regarding the future, including our financial condition, results of operations, and financial performance. In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. The words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “will,” “would” and similar expressions, or the negatives of such terms,may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained in this report are based on current expectations and beliefs concerning future developments and the potential effects on the parties and the transaction. There can be no assurance that future developments actually affecting us will be those anticipated. These that may cause actual results or performance to be materially different from thoseexpressed or implied by these forward-looking statements, including the following forward-looking statements involve a number of risks, uncertainties (some of which are beyond the parties’ control) or other assumptions. USE OF PROCEEDS We will not receive any proceeds from the sale of common stock by the selling security holders. All of the net proceeds from the sale of our common stock will go to the selling security holders as described below in the sections entitled “Selling Security Holders” and “Plan of Distribution.” We have agreed to bear the expenses relating to the registration of the common stock for the selling security holders. To the extent that the selling stockholders exercise in cash all of the Warrants at the exercise price of $2.50 per share, we would receive $5,062,580 in the aggregate from such exercise.The proceeds from the cash exercise of such warrants, if any, will be used by us for working capital and other general corporate purposes. DETERMINATION OF OFFERING PRICE Since our common stock is not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was determined by the price of the common stock that was sold to our security holders pursuant to an exemption under Section 4(2) of the Securities Act of 1933 and Rule 506 of Regulation D promulgated under the Securities Act of 1933. The offering price of the shares of our common stock does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. 8 In addition, there is no assurance that our common stock will trade at market prices in excess of the initial offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION The common stock to be sold by the selling shareholders is provided in the “Selling Security Holders” section below and represents common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. SELLING SECURITY HOLDERS The common shares being offered for resale by the 62 selling security holders consist of 3,037,548 shares of our Common Stock, including (i) 1,012,516 shares of our Common Stock issued to the selling shareholders, and (ii) up to 2,025,032 shares of or Common Stock underlying the Warrants issuable to the investors in the private placement that closed on July 31, 2010. Such shareholders include the holders of 1,012,516 shares sold in our private offering pursuant to Regulation D Rule 506 completed on July 31, 2010 at an offering price of $0.75 per Unit. The following table sets forth the name of the selling security holders, the number of shares of common stock beneficially owned by each of the selling stockholders as ofOctober 25, 2010 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. Name Shares of Common Stock Beneficially Owned Prior To Offering (1) Maximum Number of Shares of Common Stock to be Offered Number of Shares of Common Stock Beneficially Owned After Offering Percent Ownership After Offering (2) Badger, Carleton M. (3) 0 0% Bauz, Karl F. (4) 0 0% Benchmark Capital (5) 0 0% Blue, Robert E. Jr. (6) 0 0% Calhoun, Harry W. & Barbara A. -Joint Subscribers (7) 0 0% Callan, J. Laurence (8) 0 0% Callan, P. Douglas (9) 0 0% Chack, Janis D. (10) 0 0% Coe, Paul R.-Imperial Capital LLC STE (11) 0 0% Cohen, Cheryl (12) 0 0% Cohen, Jamie Rebecca (13) 0 0% Cohen, Michael Stuart (14) 0 0% Consaley, Frederick E. & Helen J. - Joint Subscribers (15) 0 0% Ebert, Edward C. (16) 0 0% 9 Ebert, Karen M. (17) 0 0% Eisen, Sally S. (Eisen Family Trust) (18) 0 0% Ellis, Carol-IRA (19) 0 0% Ellis, Stephen & Carol JTWROS - Joint Subscribers (20) 0 0% Ferguson, Jean (21) 0 0% Flax, Lance (22) 0 0% Flax, Lauren (23) 0 0% Flax, Marian H. (24) 0 0% Garre, MaryJo S. (25) 0 0% Goldfine, Howard R.(26) 0 0% Hanan, Lisa G. (27) 0 0% Hanan, Scott H. (28) 0 0% Hawkins, Barry C. (29) 0 0% Hollway, John F. (30) 0 0% HWC LLC (31) 0 0% Hyatt, Geoffrey (32) 0 0% Keller, Laurence D. (33) 0 0% Keszeli, Dr. Alexander C. & Kim -Joint Subscribers (34) 0 0% Lisausky, Adam (35) 0 0% Macrae-Gibson, Gavin (36) 0 0% Madian, Susan (37) 0 0% Manzo, Angela S. (38) 0 0% Manzo, Donald A. (39) 0 0% O'Brien, Anne E. (40) 0 0% Patten, Kathleen N. (41) 0 0% Peacock, James P. Sr. (42) 0 0% Peacock, Rebecca A. (43) 0 0% Picariello, Michael A. & Darocha, Irene B.- Joint Subscribers (44) 0 0% Robinson, Wendell Walker (45) 0 0% Samkavitz, Sandra G. (46) 0 0% Schanz, Francis J. Jr. (47) 0 0% Schink, William B. (48) 0 0% Smith, Brenda Ann (49) 0 0% Stein, Neil A. & Diane M. -Joint Subscribers (50) 0 0% Stern, Alan & Deborah - Joint Subscribers (51) 0 0% Stewart, Christopher R. (52) 0 0% Talarico, Michael J. & Sharron G. - Joint Subscribers (53) 0 0% Twigg, Maria (54) 0 0% Twigg, Todd Alan (55) 0 0% Wichert, Cathy A. (Living Trust) (56) 0 0% Williams, Daniel (Trust) (57) 0 0% Williams, James P. (58) 0 0% Williams, Joshua Paul (Trust) (59) 0 0% 10 Williams, Matthew (Trust) (60) 0 0% Wisniewski, Mark W. (61) 0 0% Wisniewski, William (62) 0 0% Wissner, Beverlie F., TTE (Trust) (63) 0 0% Wissner, Donald A., TTE (Trust) (64) 0 0% TOTAL 0 0% Beneficial ownership is determined in accordance with the rules and regulations of the SEC. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, securities that are currently convertible or exercisable into shares of our Common Stock, or convertible or exercisable into shares of our Common Stock within 60 days of the date hereof are deemed outstanding. Such shares, however, are not deemed outstanding for the purposes of computing the percentage ownership of any other person. Except as indicated in the footnotes below, each stockholder named in the table has sole voting and investment power with respect to the shares set forth opposite such stockholder’s name. The percentage of beneficial ownership is based on 3,037,548 shares of Common Stock outstanding post-offering, which includes the 2,025,032 shares of Common Stock underlying the Warrants. Maximum number of shares offered consists of 3,068 shares of our Common and 6,136 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 35,000 shares of our Common Stock and 70,000 shares of our Common Stock underlying the Warrant issued to Benchmark Capital. John Patten is the Principal of Benchmark Capital. John Patten, acting alone, has voting and dispositive power over the shares beneficially owned by Benchmark Capital. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,670 shares of our Common and 13,400 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,700 shares of our Common and 13,400 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 4,000 shares of our Common and 8,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 66,667 shares of our Common and 133,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common Stock and 40,000 shares of our Common Stock underlying the Warrant issued to Imperial Capital LLC. Paul R. Coe is the Principal of Imperial Capital LLC. Paul R. Coe, acting alone, has voting and dispositive power over the shares beneficially owned by Imperial Capital LLC. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,500 shares of our Common and 27,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 26,667 shares of our Common and 53,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. 11 Maximum number of shares offered consists of 3,059 shares of our Common and 6,118 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 30,006 shares of our Common and 60,012 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 3,334 shares of our Common and 6,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 23,334 shares of our Common and 46,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 26,667 shares of our Common and 53,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 66,667 shares of our Common Stock and 133,334 shares of our Common Stock underlying the Warrant issued to HWC LLC. David Callan is the Principal of HWC LLC. David Callan, acting alone, has voting and dispositive power over the shares beneficially owned by HWC LLC. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists 10,000 of shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 33,334 shares of our Common and 66,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 32,000 shares of our Common and 64,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 5,000 shares of our Common and 10,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 5,000 shares of our Common and 10,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,500 shares of our Common and 27,500 shares of our Common Stock underlying the Warrants issued to the selling stockholder. 12 Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 5,000 shares of our Common and 10,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 28,000 shares of our Common and 56,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 46,667 shares of our Common and 93,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 14,000 shares of our Common and 28,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 33,334 shares of our Common and 66,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 8,000 shares of our Common and 16,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. To our knowledge, none of the selling shareholders: - has had a material relationship with us other than as a shareholder at any time within the past three years; - Except forDavid Callan, has ever been one of our officers or directors or an officer or director of our predecessors or affiliates; or - are broker-dealers or affiliated with broker-dealers. PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $0.75 per share until our shares are quoted on the OTCBB and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTC Bulletin Board, shareholders may sell their shares in privatetransactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. However, sales by selling security holders must be made at the fixed price of $0.75 until a market develops for the stock. 13 Once a market has developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders, who may be deemed to be underwriters, directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: · -ordinary broker transactions, which may include long or short sales; · -transactions involving cross or block trades on any securities or market where our common stock is trading; · -through direct sales to purchasers or sales effected through agents; · -through transactions in options, swaps or other derivatives (whether exchange listed of otherwise); · -any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales are permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. To our best knowledge, none of the selling security holders are broker-dealers or affiliates of broker dealers. We will advise the selling security holders that the anti-manipulation rules of Regulation M under the Exchange Act may apply to sales of shares in the market and to the activities of the selling security holders and their affiliates. In addition, we will make copies of this prospectus (as it may be supplemented or amended from time to time) available to the selling security holders for the purpose of satisfying the prospectus delivery requirements of the Securities Act. The selling security holders may indemnify any broker-dealer that participates in transactions involving the sale of the shares against certain liabilities, including liabilities arising under the Securities Act. Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act asagent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus.We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $41,915. Notwithstanding anything set forth herein, no FINRA member will charge commissions that exceed 8% of the total proceeds of the offering. DESCRIPTION OF SECURITIES TO BE REGISTERED We are authorized to issue 100,000,000 shares of common stock, par value $0.0001 and 10,000,000 shares of preferred stock, par value $0.0001. As of October 25, 2010,6,012,516 shares of our common stock were issued and outstanding and no shares of preferred stock were issued and outstanding. Common Stock. The holders of the common stock are entitled to one vote for each share held of record on all matters submitted to a vote of stockholders. Our certificate of incorporation and by-laws do not provide for cumulative voting rights in the election of directors. Accordingly, holders of a majority of the shares of common stock entitled to vote in any election of directors may elect all of the directors standing for election. Holders of common stock are entitled to receive ratably such dividends as may be declared by the Board out of funds legally available therefore. In the event of our liquidation, dissolution or winding up, holders of common stock are entitled to share ratably in the assets remaining after payment of liabilities. Holders of common stock have no preemptive, conversion or redemption rights. As of October 25, 2010,6,012,516 shares of our common stock were issued and outstanding. There will be up to 8,037,548 shares of our common stock issued and outstanding after the offering if the investors in the private placement of units that closed on July 31, 2010 exercise all of their warrants. 14 Preferred Stock. Our board of directors has the authority, within the limitations and restrictions in our articles of incorporation, to issue 10,000,000 shares of preferred stock in one or more series and to fix the rights, preferences, privileges and restrictions thereof, including dividend rights, dividend rates, conversion rights, voting rights, terms of redemption, redemption prices, liquidation preferences and the number of shares constituting any series or the designation of any series, without further vote or action by the stockholders. The issuance of preferred stock may have the effect of delaying, deferring or preventing a change in our control without further action by the stockholders. The issuance of preferred stock with voting and conversion rights may adversely affect the voting power of the holders of our common Stock, including voting rights, of the holders of our common Stock. In some circumstances, this issuance could have the effect of decreasing the market price of our common stock. We currently have no plans to issue any shares of preferred stock. Dividends We have not paid any cash dividends to our shareholders.The declaration of any future cash dividends is at the discretion of our board of directors and dependsupon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants Currently, there are outstanding warrants to issue up to 2,025,032 shares of or common stock, issuable upon exercise of the outstanding warrants, exercisable at a price of $2.50 per share or immediately callable by the Company if our common stock trades for a period of 20 consecutive trading days at an average price of $3.00 per share or greater. The warrants were issued in connection with the private placement that closed on July 31, 2010. Options There are no outstanding options to purchase our securities. Transfer Agent and Registrar Currently we do not have a stock transfer agent and we function as our own transfer agent. Weintend to engage a stock transfer agent in the near future. INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. The financial statements included in this prospectus and the registration statement have been audited by Webb & Company, P.A. to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. The validity of the issuance of the common stock hereby will be passed upon for us by Anslow & Jaclin, LLP, of Manalapan, New Jersey. DESCRIPTION OF BUSINESS 15 Alternative Energy and Environmental Solutions, Inc. was incorporated in 2010 in the State of Nevada to market an innovative new biotechnology that utilizes nutrient stimulants — organic microbes — to extract coalbed methane more efficiently in high-production as well as from low-producing, depleted and abandoned coalmines in the US. Coal bed methane is a clean-burning natural gas used for heating in homes and is used to generate electricity. Nutrient stimulation for coalbed methane production is considered by the U.S. Geological Survey to be an environmentally sound and inexpensive method to increase yields. As the U.S. shifts to cleaner and more environmentally friendly fuel sources for heating and electricity, coalbed methane is becoming more valuable. Innovative methods for cost-effectively and efficiently extracting more of this natural gas are now in demand. We plans to apply for patents on its biotechnology solution based on in-situ biogenic nutrient-circulation methods and the nutritional amendments used in the biogenic process successfully piloted both in the lab and in the field during the last two years. We plans to license this patent-pending biotechnology to owners and operators of coalmines in the Power River Basin, which spans parts of Montana and Wyoming. This area has the potential to yield nearly 22 trillion cubic feet (Tcf) of coalbed methane during the next 20 years. The overall market potential for coalbed methane from the Power River Basin is estimated to reach $10 billion in the next decade. Because coalbed methane is a clean-burning natural gas, companies developing greater reserves contribute in a major way to the U.S.’s drive for higher reliance on renewable and cleaner energy sources, and can possibly qualify for significant tax incentives to help fund operations. We began operations in June 2010, and is currently a development-stage company with no operations or revenues. Our principal executive office location and mailing address is 159 North State Street, Newtown, PA 18940. The telephone number is 215-968-1600. Our fiscal year end is July 31. The Company Alternative Energy and Environmental Solutions, Inc., was established in June 2010 to bring to market and license its innovative new biotechnology for the environmentally friendly and cost-effective extraction of natural gas (coal bed methane) from low-producing, depleted and abandoned coal mines in the U.S. Using organic stimulants to increase the availability of natural gas, our technology could help licensees tap a market with the potential for $10 billion over the next 10 years. Coal bed methane is a clean-burning natural gas used for heating and electricity generation. According to the U.S Geological Survey, natural gas reserves from the Powder River Basin of Montana and Wyoming alone approach 22 trillion cubic feet (Tcf.) Between 1997 and 2007, the number of wells drilled for natural gas extraction in this area reached 22,000. With the U.S. energy industry aggressively trying to adopt cleaner, renewable energy sources, coal bed methane is becoming an extremely valuable fuel. Operators in the Powder River Basin area are seeking innovative new biotechnology for the efficient and cost-effective extraction of this natural gas from coalmines that are underperforming. Ourplan to marketour biotechnology to the 100 or so coal mine and natural gas concerns in the Power River Basin area. The business strategy is to license this innovative solution for cost-effective and efficient coalbed methane extraction from the 50 percent or more of the existing wells that are abandoned, depleted or under-producing. This technology can also be used on high-production wells to keep them at top capacity for far longer. Employees Wecurrently have two employees, who work 10+ hours per week to advance the company’s business development efforts with coalmine and natural gas operators in the targeted region. Business Development 16 We seek to complete at least three licensing agreements with coal mine or/ natural gas operators in the targeted region. See “USE OF PROCEEDS.”Implementation of a reduced program would slow our revenue growth. Business Development Efforts Our initial marketing efforts will be focused on engaging with the 100 or so companies with coalmines and natural gas efforts in the Powder River basin of Montana and Wyoming.Our officials have developed relationships with a number of these companies and the goal is to field three new in-situ pilots with three of these companies as proof points for the participating companies and the industry. Once the three pilots are complete, we plans to offer our biotechnology solution on a renewable, annual license agreement to those operators who seek to increase their coal bed methane yields over the next few years. DESCRIPTION OF PROPERTY Our principal executive office is located at 159 North State Street, Newtown, PA 18940, and our telephone number is (215) 968-1600. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no public market for our shares of common stock. We anticipate applying for quoting of our common stock on the OTCBB upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will be quoted on the OTCBB or, if quoted, that a public market will materialize. Holders of Capital Stock As of the date of this registration statement, we had 63 holders of our common stock. Rule 144 Shares As of the date of this registration statement, we do not have any shares of our common stock that are currently available for sale to the public in accordance with the volume and trading limitations of Rule 144. Stock Option Grants We do not have any stock option plans. 17 ALTERNATIVE ENERGY & ENVIRONMENTAL SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F-2 BALANCE SHEET AS OF JULY 31, 2010. PAGE F-3 STATEMENT OF OPERATIONS FOR THE PERIOD FROM JUNE 10, 2010 (INCEPTION) TO JULY 31, 2010. PAGE F-4 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JUNE 10, 2010 (INCEPTION) TO JULY 31, 2010. PAGE F-5 STATEMENT OF CASH FLOWS FOR THE PERIOD FROM JUNE 10, 2010 (INCEPTION) TO JULY 31, 2010. PAGES F-6 - F-11 NOTES TO FINANCIAL STATEMENTS. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) We have audited the accompanying balance sheet of Alternative Energy & Environmental Solutions, Inc. (a development stage company) (the “Company”) as of July 31, 2010 and the related statements of operations, changes in stockholders’ equity and cash flows for the period from June 10, 2010 (Inception) to July 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Alternative Energy & Environmental Solutions, Inc. (a development stage company) as of July 31, 2010 and the results of its operations and its cash flows for the period from June 10, 2010 (Inception) to July 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 5 to the financial statements, the Company is in the development stage with limited operations, a net loss of $212,440 and used $195,340 of cash in operations from inception. These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 5.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida September 17, 2010 F-1 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Balance Sheet ASSETS July 31, 2010 Current Assets Cash $ Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable & Accrued Expenses $ TotalLiabilities $ Commitments and Contingencies - Stockholders' Equity Preferred stock, $0.0001 par value; 10,000,000 shares authorized, none issuedand outstanding - Common stock, $0.0001 par value; 100,000,000 shares authorized, 6,012,516 shares issued and outstanding Additional paid-in capital Less: Stock subscription receivable ) Deficit accumulated during the development stage ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ See accompanying notes to financial statements F-2 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Statement of Operations For the period from June 10, 2010 (inception) to July 31, 2010 Operating Expenses Professional fees $ General and administrative Total Operating Expenses LOSS FROM OPERATIONS BEFORE INCOME TAXES ) Provision for Income Taxes - NET LOSS $ ) Net Loss Per Share- Basic and Diluted $ ) Weighted average number of shares outstanding during the period - Basic and Diluted See accompanying notes to financial statements F-3 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Statement of Changes in Stockholders' Equity For the period from June 10, 2010 (Inception) to July 31, 2010 Deficit Preferred Stock Common stock Additional accumulated during the Total paid-in development Subscription Stockholders' Shares Amount Shares Amount capital stage Receivable Equity Balance June 10, 2010 - $
